Title: To Benjamin Franklin from Thomas Digges, 12 July 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
July 12 1780
I got Your obliging favor of the 25th June by Mr. Burn & am very thankful for your attention & civility to Him. He is a very excellent young Man & may be useful to You or Yours hereafter, in case You should have anything to do at Lisbon, for which place He will set out in a month or two & where He is the head of a Merchantile House inferior to no other English one in that Country.
I mentioned to Mr S. H——y Your thanks for a second offer of some Jama Rum, & your readiness to make him some acceptable return. I put in as from you, a hint for the release of Captain C——m, who has been again taken & about this period is expected to arrive at Dartmo in a privateer which Mr H——y partly owns. I told Him one good turn deserves another, & that you had by my recommendation got releasd from a french goal one of His own Captains about a year ago & for which He was very thankful. If Mr. H——ys letter gets to Dartmo in time for the Captain of the Privateer before Captn. C——m is committed, I hope he will be releasd in consequence, but I fear if it gets to hand after Committment, there will be no hopes of liberating Him his name being so offensive.

I observe what you say about the medal & have hinted to Dr. P—ce, Mr Paradise & Mr Jones that no further applications are to be made. I rather wonder that the Portrait of the Bishop had not reachd You before the 25th. ulo. I think it was many weeks before that, that Mr Bowens of ostend acknowlegd the safe receipt of it & that it should be forwarded on. I have got our friend Mr W——t to promise the undertaking another portrait I solicited you for, I think by what we have got, & the picture in Miss Georgianas possession we may make something out of it.
Mr. Hodgson has informd You about the ansr. of the Board, on seeing M Sartines Letter they desird Mr H to draw up a memorial stating the circumstances of the case & we are not without hopes, tho faint ones, that the Cartel may again go.
Our friend David is quite desponding, & feels much for the want of wisdom in our Rulers here for not adopting any one measure that will lead to accomodation with America; He has been incessantly upon this, & I believe Am——n Indepe. would be the summit of His Wish. So far from our wise heads thinking about, nothing but the extreem reverse is now talkd of. Since the affair of Chas. Town nothing but unconditional submission is talkd of. I do assure you Sir the great folks here look as much now upon America being in their power as they did the first day General Gage was sent to Boston. Nothing can exceed the infatuation. They look upon No Caroa. and Virga. as already theirs, that Maryland must follow, & they give out with confidence they have a considerable body of the people in Connecticut now in Arms for England. Since the quelling of the late Riots & Insurrections, & restord a little peace and order to a Capital that was for five whole days in possession of a Mob, they Think they can subdue the whole world. They Brag still of being masters of the Sea in the West Indies, (I dare say they will next claim a dominion over the air) That Rodney will infallably intercept & ruin the Spanish fleet, that Tearney’s Squadrn. is a sure & easy prey to Adml Graves, & that the Channel fleet is to shut up the port of Brest & keep the Spanish fleet from again joining &ca &ca.. This is not only the language, but seemingly the firm beleif of the Court, the Ministry, & their out Runners; The flame has spread in the City, & many thinking people are led to a beleif of it & are actually purchasing pell-mell in the Stocks, which have risen upwards of five pr. Cent lately. There is no standing against the present torrent of folly & I lean towards it in order to make my exultation the greater when some future day of gloom & sorrow may turn up. We may expect great & important news both from Ama & the Wt Indies in a few days; If it does not turn up different from what is generally, nay almost universally, expected here I shall be very much deceivd. There is no arrivals or news from any part of Ama. since the Despatches fm. Chas Town, to keep us the more in the dark as to the state of things in that Country, not one private Letter was recd. by the last packets.
It seems as if the New York fleet, wch was ready abot 2 months ago, will not be permitted to sail till we hear the actual destination of Monsr Teirnay; abot. 60 Ships compose it, & twenty or 30 others are intended for the West Indies by a Convoy very soon.
I am Sir Your obt. Servt
John Thompson
12 July 1780
